Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-6, 8-11, and 15 are pending, claims 1 and 15 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. 2012/0193455) in view of Anderson (U.S. 6,024,121)
With respect to claim 1, Morgan discloses a high-pressure spray nozzle assembly (figure 1 and title); having a nozzle body (figure 1, #20) and nozzle cap (figure 1, #30), which are operatively coupled and co-operatively house a retainer (figure 1, #40) having a clasp (figure 1, #48) for retaining wear components (figure 1, #80,70,50,55), However, Morgan fails to disclose the nozzle cap has an open-stepped detent which is formed in relief on an internal peripheral surface of the nozzle cap, the open stepped detent providing a peripheral shoulder adapted in use to engage a retaining seal, the peripheral shoulder including a horizontal base and a vertical or inclined side wall which defines a region 
Anderson, figure 4, discloses a detent, at 110, which is utilizes a shoulder having a horizontal base and a vertical side wall which defines a regain in which a retaining seal (100), column 3 rows 60+ discloses the lip 110 functions to further ensure fixed axial positioning of the seal by inhibiting outward movement of the seal ring 100. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the recess (detent) of Anderson into the structure of Morgan on the noted nozzle cap, allowing for further ensured fixation of the seal by inhibiting outward movement of the seals ring. 
With respect to claim 2, Morgan in view of Anderson discloses the retaining seal (Figure 1, #60) which is disposed around a radial periphery of the retainer ((figure 2), and which registers the retainer in the nozzle cap by interference with the open-stepped detent (see the rejection of claim 1, where Anderson incorporates a recess (detent) in the nozzle cap housing to better seal the system).
With respect to claim 3, Morgan discloses wear components (figure 1, #80, 70, 50, 55) retained by the clasp (figure 1, #44) are matingly sealed against an internal surface of the nozzle cap during operation (figures 1 and 2, where when the system is connected seal #80 seals the wear components with the nozzle cap, wherein the components are within the clasp of #44).
With respect to claim 4, Morgan discloses the nozzle cap (figures 1 and 2, #30) has downstream of the open-stepped detent a relief belt (figure 2, the area between #44 and #30) formed 
With respect to claim 5, Morgan discloses relief belt is shaped to be generally hemispherical in sectional profile (figure 1, the rounded edge of #40 facing the top edge of #44 being in sectional profile ”hemispherical") to form a void (figure 2, the space between the inner curve of #30 and the outer curve of #44) between the nozzle cap and the retainer when registered within the nozzle cap (figure 2).
With respect to claim 6, Morgan discloses the wear components comprise a swirl chamber (figure 1, #50) and an orifice disc (figure 1, #70) operatively mated and removably trapped by the clasp of the retainer (figures 1 and 2, mated and removable via the clasp #44).
With respect to claim 8, Morgan discloses the retainer has a sleeve (figure 1, #90) which extends beyond an upstream opening of the nozzle cap (figure 2, the sleeve inside #40 which houses the upper end of #100 and is inside #30), and having at least one lateral bore (figure 4, the bore located inside #90) formed therein to facilitate extraction of the clasp from the nozzle cap (as the system of #2 is unthreaded the bore can be used to facilitate extraction of #40 and its clasp from that of #30).
With respect to claim 9, Morgan discloses the sleeve has a detent (figure detent of #90which receives the spring #100) for receiving a helical spring (figure 1, #100) associated with a check valve (paragraph 0077).
With respect to claim 10, Morgan discloses a check valve releasably attached to the retainer (paragraph 0077, the noted check valve being the element below #100, which pressure pushes up and down with respect to #20), wherein the sleeve acts to guide the valve spring (figure 2) in axial alignment with the assembly (figure 2).
With respect to claim 11, Morgan discloses the nozzle body and nozzle cap are operatively coupled via co-operating screw-threaded engagement (figure 2, the threads at #31) in which the nozzle cap is screwed into the nozzle body (figure 2, via the threaded connection at #31), but fails to 
Morgan, figures 9a-9b and 11, discloses a seal between the nozzle a cap #230 and the nozzle housing #220, the noted seal being viewed as an O-ring placed in a peripheral flange of the nozzle cap, allowing the two elements to be effectively sealed with each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the O-ring as disclosed in the species of figure 9a/11 which is in a flange between the nozzle cap and the nozzle body into the above noted rejected species of Morgan, as doing so would allow for the effective sealing of the nozzle cap with that of the nozzle body, by having a seal between the two specifically.

Allowable Subject Matter
Claim 15 is allowed. Noting that claim 1 is used in connection with the nozzle assembly of claim 1 (though now claiming the structure of the nozzle). 
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the specific nozzle cap structure being used in combination of barrel having near the collar a pair of helical channels formed through the peripheral wall of the barrel, the opposed helical channels being diametrically opposed in corresponding positions along their extent operatively to permit a pin of a hand tool to pass through the respective helical channels for extraction of the retainer from the nozzle cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments/Amendments

Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. Applicants first argument towards the above combination appears on page 11, which is that impermissible hindsight was used in the combination. Examiner disagrees, utilize detents to better house seals to inhibit unwanted movement is a well known feature when using an O-ring, Anderson discloses this, and such benefit would have been desired in Morgan to better allow Morgan’s device to be sealed and keep the seal in place. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant further argues the detent in the combination does not read on the limitation found in applicants paragraph 0047, the currently sited paragraph is not claimed in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the geometry of the cap to not obstruct applied hydraulic pressure to force the retainer firmly against the cap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is believed the prior art would still have the same function, noting the closeness of the figures, and by adding a detent the application of the hydraulic pressure to force the retainer against the cap would not be obstructed by the cap itself it would appear. Applicant further argues that an audible click happens, this is not claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752